Office Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 112, (a) and (b) Rejection

The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is also indefinite and non-enabling because the three-dimensional profile and depth of highlighted features (A) seen on the top portion of claimed design cannot be clearly determined. Specifically, it appears as this feature (A), is shown inconsistently, in particular in view 1.2. Due to the multiple interpretations of the claim, the exact understanding of the claim is left to conjecture.  .  See below:  

    PNG
    media_image1.png
    807
    942
    media_image1.png
    Greyscale

 Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. Applicant is advised that, adding or removing any element(s)/feature(s) is considered as introduces new matter not supported by the original disclosure.

The claim stands rejected for the reasons set forth above.

Claim Objection

The claim is also objected to as being inconsistent with the title.  Examiner suggests making the claim and title consistent throughout the application.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on Monday to Friday 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ian Simmons can be reached on 571-272-2658.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHAWAJA ANWAR/Examiner, Art Unit 2912